Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
Claims 2-20 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	A prior art,  Edwards et al (US 7 564 421), discloses a dual-polarized antenna comprising a plurality of unit cells, each unit cell comprising first and second common waveguides, array of antenna elements, a first waveguide network comprising at least one waveguide combiner/divider and a second waveguide network comprising at least one waveguide combiner/divider wherein the first waveguide network and the second waveguide 
	Claim 3-20 are allowed because they depend on the allowed claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-6pm ET Monday & Thursday &Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

October 20, 2021			

/TRINH V DINH/
 for Trinh V Dinh, Patent Examiner of Art Unit 2845